On Motion for Rehearing.
Appellant complains vigorously of the insufficiency of the testimony, and asserts that he made an exculpatory statement to witness Winters which was brought out by the state, and he claims the state to be bound thereby. Reference to the testimony of witness Winters when recalled discloses that the statement referred to in appellant’s motion for rehearing was brought out by appellant himself upon cross-examination. The record shows that the officers who went to appellant’s house on the occasion in question found there the raw material in the shape of mash and the equipment in the shape of a recently used still, and some of the finished product as evidenced by small quantities of whisky in . the great number of bottles, jars, etc., that were found in trunks, dresser drawers, washstands, and other places in the house. It further shows that appellant denied knowledge of anything until he saw the officers were about to locate the still under the floor when he expressed surprise that some negro had hid a still under his house. One witness testified that from the looks and smell of the still it had been recently used. We quote what another witness testified as follows:
“The defendant told me it would make whisky; he said he made the beer and then cooked it off and made whisky out of it. He told me that it ■would make you drunk; he told me that night-if you drank enough of that .beer it would make you drunk.”
We think the testimony sufficient, and the motion for rehearing will be denied.